COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:       In the Interest of T.S. and E.S.S., Children

Appellate case number:     01-22-00054-CV

Trial court case number: 2020 02393J

Trial court:               313th Judicial District Court of Harris County

        This case was abated and remanded to the trial court on April 15, 2022. In the amended
abatement order,1 we directed the trial court to appoint new counsel to represent appellant, mother,
on appeal and to have a supplemental clerk’s record containing that appointment filed in this Court.
On April 26, 2022, the trial court clerk filed a supplemental clerk’s record containing the trial
court’s order appointing Stephen E. Newhouse to represent appellant on appeal. See TEX. R. APP.
P. 6.1. Accordingly, we REINSTATE this case on the Court’s active docket.

        Appellant’s brief is due on May 16, 2022—20 days from the date appellant’s counsel was
appointed. See TEX. R. APP. P. 4.1(a), 28.4, 38.6(a). Because this is a termination case, this Court
is required to bring this appeal to final disposition within 180 days of January 25, 2022, the date
the notice of appeal was filed in this proceeding, so far as reasonably possible. See TEX. R. JUD.


1
       The Court’s amended abatement order stated:
               [W]e have reviewed the appellate record and [previously] appointed counsel’s
               Anders brief, and conclude that the appeal warrants further development by new
               appellate counsel on the following arguable grounds for appeal: whether evidence
               is legally and factually insufficient to support the trial court’s findings that
               appellant constructively abandoned the children, who had been placed in the
               permanent or temporary managing conservatorship of the Department of Family
               and Protective Services for not less than six months, that appellant failed to comply
               with the provisions of a court order that specifically established the actions
               necessary for her to obtain the return of the children, and that termination of
               appellant’s parental rights was in the best interest of the children. See TEX. FAM.
               CODE ANN. § 161.001(b)(1)(N), (b)(1)(O), (b)(2).
       We noted that newly appointed appellate counsel is not prevented from briefing any other arguable
       grounds of appeal.
ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. Accordingly, no extensions
of time will be granted absent extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       It is so ORDERED.

Judge’s signature: ____/s/ Julie Countiss______
                    Acting individually  Acting for the Court


Date: ___April 28, 2022______




                                               2